              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



 THOMAS PENN, JR.,                    §
 DELBERT HAIRSTON, JR.,               §
 GERROD HARDY, RICKY                  §
 BROWN, and EDDIE                     §
 FORREST,                             §
                                      §       CIVIL ACTION NO. ___________
               Plaintiffs,            §
                                      §
        vs.                           §
                                      §
 CITY OF WINSTON-SALEM                §
 and WINSTON-SALEM FIRE               §
 CHIEF WILLIAM MAYO, an               §
 Individual,                          §

               Defendants.
                  PLAINTIFFS’ ORIGINAL COMPLAINT

      COMES NOW Plaintiffs Thomas Penn, Jr. (“Penn”), Delbert Hairston,

Jr. (“Hairston”), Gerrod Hardy (“Hardy”), Ricky Brown (“Brown”), and Eddie

Forrest (“Forest”) (collectively “Plaintiffs”), by and through undersigned

counsel, and in support of their causes of action allege as follows:

                                   PARTIES

      1.      Each plaintiff is an individual citizen of the State of North

      Carolina who currently or recently worked for the City of Winston-

      Salem Fire Department (“WSFD”).



                                          1


      Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 1 of 20
     2.     Defendant City of Winston-Salem (the “City”) is a municipality

     organized under the laws of the State of North Carolina.

     3.     Defendant William Mayo (“Chief Mayo”) is an individual, and the

     Chief of the Winston-Salem Fire Department.           Chief Mayo is the

     highest-ranking employee in the Winston-Salem Fire Department.

                      JURISDICTION AND VENUE

     4.     This action arises under United States Code, Title 42, § 1981 et

     seq.

     5.     Venue properly lies in this Court because all acts and omissions

     giving rise to this claim (specifically the employment decisions

     addressed herein) took place in Forsyth County, North Carolina, which

     is in the District and Division in which suit has been filed.

                 FACTS AND GENERAL ALLEGATIONS

Overview

     6.     The City is a municipality in North Carolina.      It is the fourth

     largest city in North Carolina, with an estimated population of

     approximately 250,000.

     7.     According to the United States Census, the City’s population is

     46% European-American (non-Hispanic/Latino) and 34.8% African-

     American.


                                      2


     Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 2 of 20
8.    The City operates WSFD, a professional, full-time fire

department of nearly four hundred (400) employees employed at

nineteen (19) stations. Contrary to expectations, WSFD employees are

overwhelmingly European-American, with African-Americans typically

comprising approximately 15% of the workforce.           Moreover, the

percentage of African-Americans who hold senior, officer-level positions

rarely exceeds 10%.

9.    As with most professional (as opposed to volunteer) fire

departments, most employees are assigned to Stations, where the

employees live and work while on duty, including eating, sleeping,

bathing, and socializing.

10.   Prior to joining the WSFD, applicants must pass a series of tests

and evaluations. Those include a multi-week program called “Rookie

School,” where recruits are trained and tested on a variety of tasks and

protocols.   Only after successfully completing Rookie School can a

recruit be assigned to a Station.

11.   WSFD has a decades-long history of discrimination, harassment,

intimidation, and retaliation against African-American employees. As

described below, African-Americans are (a) discouraged from applying

for positions, (b) more rigorously tested, scrutinized, and criticized


                                    3


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 3 of 20
     during Rookie School, (c) harassed, belittled, and demeaned, at

     Stations, (d) denied promotional opportunities, and (e) targeted,

     transferred, and ostracized if they complain about the discriminatory

     behavior.

     12.   African-American WSFD employees have complained to WSFD

     and City administrators, to no avail.     Those complaints have been

     ignored or, worse, the basis for less favorable assignments and

     treatment.

     13.   In instances when a complaint has been found to be valid, the

     offending WSFD employee has been transferred to a new station, not

     subject to any more meaningful discipline. The systemic protection of

     employees guilty of harassment and discrimination has created and

     fostered an environment where federally-protected rights are violated

     with near impunity.

     14.   Lacking any redress or other remedy, Plaintiffs now file this suit

     alleging race discrimination, harassment, and retaliation.

Failure to Prevent and Correct Discriminatory Behavior

     15.   Contrary to the requirements outlined by the U.S. Supreme

     Court in Faragher v. City of Boca Raton, 524 U.S. 775 (1998) and

     Burlington Industries v. Ellerth, 524 U.S. 742 (1998), the City and


                                     4


     Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 4 of 20
WSFD have failed to take steps to prevent or correct discriminatory

behavior in WSFD.

16.   Specifically, Chief Mayo directed a complaint of discrimination

and harassment be referred to a Chaplain, rather than investigated.

17.   Chief Mayo, when confronted with an instance when a noose was

tied during a training class, directed that the person move to a different

topic, specifically stating “Next topic” rather than address the event.

18.   Chief Mayo has openly stated that he is “tired of hearing about

diversity.”

19.   When Plaintiff Captain (Ret.) Ricky Brown publicly discussed his

experiences of discrimination and harassment with WSFD, Chief Mayo

approached Plaintiff Brown and whispered into Plaintiff Brown’s ear

that Plaintiff Brown “should be ashamed” for his support and

participation in opposing discriminatory and harassing behavior at

WSFD.

20.   WSFD historically has not required attendance at diversity,

inclusion, or similar training events for WSFD firefighters.

21.   Officers and supervisors, who observe or learn of offensive,

harassing, and/or discriminatory behavior, have failed to address the




                                 5


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 5 of 20
events or report the events to more senior staff with WSFD and/or the

City.

22.     African-American firefighters are told that complaints will “go

nowhere” or otherwise will not result in any action, and thus are

discouraged from raising complaints or pursuing grievances against

European-American firefighters and officers.

23.     In a separate lawsuit filed in this Court by Plaintiff Thomas

Penn, Plaintiff Penn alleged racially discriminatory and harassing

behavior by the City and WSFD. This case was settled. Subsequent to

settlement of his claim, Plaintiff Penn was denied an opportunity to use

his annual leave allotment as was customary for WSFD firefighters.

24.     In another instance, an African-American firefighter complained

about his treatment when he returned to work from active military

service.     His complaint to the City Attorney’s Office under the

Uniformed Services Employment and Reemployment Rights Act

(USERRA) was ignored. When a European-American firefighter made

a similar request when he returned from active duty, the City and

WSFD granted his request.       When the African-American firefighter

learned of the discriminatory treatment and reiterated his complaint to




                                 6


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 6 of 20
the City Attorney’s Office, he was summarily dismissed because the

statute of limitations for a USERRA claim had passed.

25.   When African-American firefighters make complaints, often

WSFD transfers the complaining firefighter and leaves the alleged

offender in place.     Often, these African-American firefighters are

transferred to less desirable fire stations within WSFD.

26.   When African-American firefighters complain about

discrimination and/or harassment, they also face retaliation and

retribution in the form of rumors that the African-American firefighter

is “untrainable” or “lazy.”

27.   When African-American firefighters approach a supervisor with a

request to file a grievance or other complaint, the African-American

firefighter is asked if he is sure he wants to do so, because doing so may

adversely impact his career and future promotional opportunities.

28.   During investigations involving African-American firefighters as

witnesses, European-American firefighters, including Chief Mayo, often

contact African-American firefighters off-duty to discuss the

investigation.   Such off-duty conversations are informal, rather than

part of the formal investigation process, and are perceived by the

African-American firefighters as efforts to intimidate them.


                                 7


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 7 of 20
29.   The absence of formal complaints, the refusal by the City and

WSFD to address complaints, and the lack of discipline resulting from

filed grievances and complaints has created an environment where

certain WSFD firefighters and officers have been emboldened to the

point where they act with impunity and have an aura of being

“untouchable.”

30.   When the City commissioned a “Climate Study” to assess the

working conditions at the WSFD, the Climate Study first was falsely

labeled an investigation. It is not

31.   When the Climate Study commenced, WSFD selected specific

individuals to be interviewed.        Shockingly, WSFD selected its key

offenders, harassers, and discriminators to speak to the climate within

the WSFD.

32.   Under the circumstances, it came as no surprise when WSFD

failed or refused to select aggrieved employees to speak to the climate

within the WSFD during the Climate Study. To further suppress the

voices and experiences of its African-American firefighters, WSFD

failed and refused to advise its African-American employees that they

could volunteer to be interviewed for the Climate Study.




                                 8


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 8 of 20
Specific Instances of Discriminatory Behavior

         33.      In one instance, Michael Chapman (“Chapman”), a WSFD

         firefighter, attended a class on ropes and knots taught by Captain John

         Lindholm (“Lindholm”). During the class, Chapman demonstrated how

         to tie a noose.1            Chapman showed the noose to Darius Johnson, an

         African-American firefighter, and asked Johnson if he knew what it

         was. There is no work-related use or purpose for demonstrating how to

         tie a noose. Lindholm took no action against Chapman in response to

         his offensive behavior. Instead, Chapman became an Instructor shortly

         thereafter.

         34.      WSFD Captain Lindholm, Battalian Chief Daryl Sawyer, and

         Chief Mayo were made aware of Chapman’s racially-offensive conduct.

         They did nothing in response. In a meeting when this issue was raised,

         Chief Mayo specifically directed the conversation move to a new topic.

         35.      Captain Dwayne Jernigan repeatedly and openly said “Nigger”

         while on duty and at the fire station.                           Nothing has been done in

         response.




1 A noose is a symbol strongly connected with the violent lynching of African-Americans, particularly in the
southeastern portion of the United States.


                                                         9


         Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 9 of 20
36.   WSFD regulations prohibit promoting employees who are under

investigation or recently received a reprimand, within 365 days.

Despite that, WSFD promoted Jason Gore, a European-American, in

direct contravention of WSFD promotion procedures.

37.    In 2019, Captain Eddie Forest filed a racial discrimination

complaint against Assistant Operations Chief Jerry Hardisson and

Division Chief Robert Wade.           Chief Mayo allegedly conducted an

investigation, but failed (or refused) to interview key witnesses.

38.   Captain Forest expressed dissatisfaction with Chief Mayo’s

investigation and requested a hearing at a higher level. As of the filing

of this lawsuit, Captain Forest continues to wait for a formal hearing

on his complaint.

39.   Michael Walker, Jr. was an African-American recruit in Rookie

School he was denied an opportunity to take the state certification

exam and, as a result, he could not complete Rookie School or become a

WSFD firefighter. The basis for denying Mr. Walker an opportunity to

complete Rookie School was his failure to tie a specific knot, despite the

fact that knots and ropes are rarely used by WSFD firefighters.        In

another instance, Brian Reid successfully tied required knots multiple

times and was required to tie the knots repeatedly. Once he failed to


                                 10


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 10 of 20
tie the knot correctly, despite previously doing so moments earlier, his

failure was used as a basis for dismissing him from Rookie School.

Conversely, when European-American recruits fail to pass critical

Emergency Medical Technician (EMT) exams, they are provided

assistance in order to complete Rookie School.

40.   In 2010, Captain Dwayne Jernigan’s wife, Captain Kelly

Jernigan, wrote a response piece for FireEngineering.com, titled Less

Diversity Is Needed in the Fire Service. Shockingly, Captain Dwayne

Jernigan assigned his wife’s inflammatory and racially-offensive piece

as required reading for a WSFD employee.

41.   Sabrina Stowe, an African-American employee, filed a grievance

about pay inequities. While the inequality she alleged was confirmed,

her grievance was denied and she was denied compensation.

European-American employees, like Captain Christopher Belcher and

former Administration Chief Marlene Kostyrka, however, have received

multiple pay increases to compensate them for pay inequities.

42.   When Captain Belcher failed to respond to a call, he suffered no

discipline.   When Captain Grady Armstrong (African-American) was

accused of the same violation, which was determined to be unfounded,

he was demoted two positions.


                                11


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 11 of 20
43.   When Captain Willie Griffin was cited for Driving While

Impaired, WSFD demoted him two positions from his non-driving

Captain position to the rank of Firefighter.    By contrast, European-

American Engineer David Pollard was cited, upon information and

belief, three separate times for Driving While Impaired. Because his

position did involve driving, Pollard was granted sick leave and then

permitted to retire with no discipline or reprimand.

44.   When Engineer Perez Wardlow reported to his new station in

2018, he found a gorilla mask on his desk.        Despite his repeated

requests and complaint, no investigation ever occurred.        In other

instances, European-American firefighters have placed monkeys on

helmets belonging to African-American firefighters.

45.   In mid-2020, Captain Belcher taught a combination online and

in-person class on dealing with protestors during the protests in

response to policy brutality.   In the in-person class, Captain Belcher

stated that he could solve the problem during his drive home through

downtown; his proposed solution was to use his vehicle to assault the

protestors.   This is particularly offensive in light of the events in

Charlottesville, Virginia in August 2017, when James Alex Fields, Jr.

similarly drove a vehicle into an anti-racism protest. Mr. Fields killed


                                12


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 12 of 20
one person and injured dozens of others, resulting in his guilty plea to

29 federal hate crime charges.

46.   African-American firefighters routinely are harassed for their

failure to adhere to the WSFD dress code.            European-American

firefighters are not counseled or disciplined for similar or worse

offenses under the WSFD dress code.

47.   The City has implemented an Equal Employment Opportunity

policy.   That policy requires all employees enjoy equal standing and

equal opportunity. Specifically, the policy creates a right for employees

to use the grievance process and an obligation by the City to investigate

complaints.    The reality is the policy is rarely enforced, complaints

often are ignored, and offenders suffer no discipline.

48.   For example, in June 2020, Firefighter Jonathan McDaniel

confirmed that he was uncomfortable as the only African-American

firefighter at his station, and comments were being made by Captain

Shore, Chief Mayo was advised of the concern and suggested the

Department Chaplain speak to Firefighter McDaniel.           The issue,

however, was not one of religious connotation or importance but,

rather, race discrimination.




                                 13


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 13 of 20
49.   Captain Shore has a history of leaving African-American

firefighters at the station when taking calls.     These incidents have

occurred on at least four (4) occasions under Captain Shore. Captain

Shore’s supervisors have been made aware of these incidents, without

any discipline or reprimand.           Instead, Captain Shore has been

identified as the candidate to assume responsibility for the Firefighters’

Retirement Fund.

50.   The City also has a policy against making harassing or

threatening statements while at work.        WSFD employees, however,

routinely post threatening, harassing, and offensive statements on

social media while at work.      Such unprotected and offensive speech

includes:

      a. In a public conversation, Marcia Dudley, a Lowe’s Home

            Improvement employee, suggested moving African-Americans

            “back to africa [sic] or wherever they all come from” and

            African-Americans “should be thankful that SLAVES were

            brought over.” In response, Captain Kevin Shore responded

            favorably to the post and Firefighter Jacob Pardue further

            responded that “they’re [African-Americans] ignorant of their

            history.”   Lowe’s terminated Marcia Dudley for her public


                                  14


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 14 of 20
         comments; WSFD and the City did nothing in response to

         Shore and Pardue’s public support for her comments.

      b. Captain Kelly Jernigan suggested authorities unleash German

         Shepherds in response to Black Lives Matter protests,

         resurrecting tactics deployed by police against civil rights

         protestors in the 1950s and 1960s.

      c. Firefighter Matthew King posted that the National

         Association for the Advancement of Colored People (NAACP),

         Black Entertainment Television (BET), the Hispanic

         Scholarship Fund, and even the Democratic Party represent

         racism in the United States to the same extent the

         Confederate flag does.         In response, Captain Charles Goins

         (African-American) corrected Matthew King, noting the

         connection between the Ku Klux Klan and use of the

         Confederate flag symbolism.           Firefighter King refused to

         acknowledge his publicly-displayed racially-offensive post,

         reaffirming his belief.

      d. Captain Edward Scott Blair, during anti-police brutality

         protests in Charlotte, publicly posted that he was going to

         Charlotte for “supper” and bringing his own “silverware.” The


                                   15


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 15 of 20
               silverware to which he referred is three handguns pictured

               with the post.

            e. During a similar protest in Greensboro, a private citizen

               suggested carrying a firearm for such incidents. Captain Blair

               later posted that the “saint is a very good platform for such

               situations.”     The “saint” is commonly used to refer to the

               assault rifle AR-15.      Captain Blair further explained his

               comment that the “saint” is “Compact… easily concealed and

               deployed…” and has a “muzzle break with 50% recoil turn

               down.” To avoid any doubt as to his reference, Captain Blair

               then noted that he was “talking like a ‘2nd amendment’ dude.”

51.   Regardless of any policy implemented at any time, WSFD maintains a

      strict policy related to conduct unbecoming of an officer.          Such

      statements, posted for public view, comment, and consumption,

      including by African-American subordinates of these officers, are

      offensive to the staff the above-listed officers supervise and manage.

      The City and WSFD have taken no action in response to these posts.

                              CAUSES OF ACTION

              Cause of Action No. 1: Race Discrimination
                   in violation of 42 USC Sec. 1981



                                       16


      Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 16 of 20
52.   Plaintiffs reassert and, by this reference, incorporate the

allegations contained in paragraphs 1 through 33, above, as if fully set

forth herein.

53.   Plaintiffs have been subjected to unequal pay, unequal

treatment, unequal promotion and hiring opportunities, and unequal

discipline in their work with the City.

54.   Such discriminatory behavior has been the result of racial bias

and discrimination within the City, specifically at WSFD. But-for the

race of the Plaintiffs, such behavior would not have occurred.

55.   As a result of Defendant’s actions, Plaintiffs suffered and

continue to suffer damages and Plaintiffs hereby sue.

56.   Plaintiffs further seek their attorneys’ fees incurred in bringing

this action.

                Cause of Action No. 2: Retaliation
                 in violation of 42 USC Sec. 1981

57.   Plaintiffs reassert and by this reference incorporate the

allegations contained in Paragraphs 1 through 38, above, as if fully set

forth herein.




                                 17


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 17 of 20
     58.   Plaintiffs have complained and supported the complaints of

     others in opposition to the racially discriminatory conduct fostered and

     tolerated by the City and WSFD.

     59.   In response to their complaints and support for the complaints of

     others, Plaintiffs have been ostracized, more heavily criticized,

     scrutinized, and disciplined, denied promotional opportunities, and

     received less favorable or desirable job assignments and transfers.

     60.   As a result of Defendant’s actions, Plaintiffs suffered and

     continue to suffer damages and Plaintiffs hereby sue.

     61.   Plaintiffs further seek their attorneys’ fees incurred in bringing

     this action.

                           JURY TRIAL DEMAND

     62.   Plaintiffs demand a trial by jury on all issues of facts and

     damages raised in this case pursuant to Rule 38(b) of the Federal Rules

     of Civil Procedure.

                           PRAYER FOR RELIEF

     WHEREFORE, cause having been shown, Plaintiffs respectfully

requests that, upon final hearing, the Court award Plaintiffs judgment

against Defendant for:




                                     18


     Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 18 of 20
     a.    Back pay and front pay in a precise amount to be determined by

           the jury;

     b.    Compensatory damages against Defendant as a consequence of

           Defendant’s unlawful actions, in a precise amount to be

           determined by the jury;

     c.    Actual damages;

     d.    Prejudgment and post-judgment interest;

     e.    Reasonable attorneys' fees, expenses and costs, as specifically

           authorized by statute, to be calculated by the Court pursuant to

           the established procedures and precedents; and

     f.    Such other relief as the Court shall deem just and proper.

Dated: November 25, 2020.

                                          Michael E. Coles, Lead Counsel
                                          TX State Bar No. 24007025
                                          THE COLES FIRM PC
                                          4925 Greenville Ave., Suite 200
                                          Dallas, Texas 75206
                                          Telephone: (214) 443-7860
                                          Facsimile: (972) 692-7145
                                          mikec@colesfirm.com

                                          Miguel A. Cuadra Jr.
                                          NC State Bar No. 50329
                                          The Law Offices of Miguel A.
                                               Cuadra PLLC
                                          315 Spruce St. North, Suite 275
                                          Winston-Salem, NC 27101


                                     19


     Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 19 of 20
                                    Telephone: 336.695.7760
                                    Facsimile: 336.722.5680
                                    macj@miguelcuadralaw.com
                                    ATTORNEYS FOR PLAINTIFFS




                               20


Case 1:21-cv-00123-UA-JLW Document 1 Filed 02/11/21 Page 20 of 20
